DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17241108 received on 8/9/2022. Claims 1, 13 and 19 are amended. Claims 2-12, 14-18 and 20 are left in original form. Claims 1-20 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 8/9/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While Preston discloses a trajectory simulation system utilizing dynamic target feedback that provides target position and movement data comprising: a barrel for launching a projectile at a real target (¶9, ¶22); a sight coupled to the barrel, the sight comprising a display that displays an aiming indicator (¶66 - aim point), the display is configured to display a representative target representing the real target (claim 30); a sensor configured to track motion of the barrel (¶69) and accordingly the representative target is moved on the display of the sight (¶66, ¶73); and wherein the grenade launcher (¶51) is configured so that when the display of the representative target coincides with the aiming indicator, the grenade launcher is aimed to launch the projectile to hit the real target (¶21, ¶66), the cited prior art of record does not teach or fairly suggests a grenade launcher, comprising: a barrel for launching a projectile at a real target; a sight coupled to the barrel, the sight comprising a display that displays an aiming indicator, the display is also configured to display a representative target representing an indication for aiming the barrel so that the projectile will hit the real target; a sensor configured to track motion of the barrel and responsive to the motion, move the representative target on the display of the sight; wherein the grenade launcher is configured so that when the display of the representative target coincides with the aiming indicator, the grenade launcher is aimed to launch the projectile to hit the real target (claim 1); nor a method of aiming a grenade launcher, the grenade launcher having a barrel, a sensor and a sight with a display, the method comprising: selecting a real target; determining a distance to the real target calculating a trajectory to hit the real target; displaying a representative target representing an indication for aiming the barrel so that the projectile will hit the real target; displaying an airing indicator; tracking motion of the barrel by the sensor and moving the representative target on the display responsive to the motion of the barrel; determining the grenade launcher is aimed to launch the projectile to hit the real target when the representative target coincides with the aiming indicator (claim 13); nor a method of aiming a grenade launcher at a real target, comprising: determining a distance to the real target: calculating a trajectory to hit the real target; displaying a representative target representing the real target through a weapon sight that is coupled to a barrel of the grenade launcher; and aiming the barrel toward the representative target thereby aiming the grenade launcher to launch a projectile to hit the real target (claim 19); nor a drone, comprising: a controller that calculates a trajectory of a projectile from a grenade launcher position to hit a real target; and wherein the controller is configured to position the drone above the trajectory to serve as a representative target, so that when the grenade launcher is aimed toward the drone and fires the projectile it will hit the real target (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887